Baker, J. This was an action on the case for personal injuries; and the acL damnum stated in the declaration was §2,000. There was issue on a plea of not guilty, and a trial by jury. The verdict was, “We, the jury, find for thcp’aintiff.” Thereupon the court rendered judgment on the verdict in favor of the plaintiff, and against the defendant for costs of suit, to which action of the court the plaintiff then and there excepted. The jury by whom the issue was tried ought to have assessed the plaintiff’s damages, and by reason of their not having assessed such damages, the verdict was void in law. There being no verdict sufficient to form the basis of a judgment, the court should have awarded a venire de novo. Clement v. Lewis, 3 Brad. & Bing. 297; Thompson v. Watterston, 14 La. An. 239; Long v. Linn, 71 Ill. 152; Hirth v. Lynch, 96 Ill. 409; 2d Tidd’s Prac. 922; 2d Bouvier’s Law Dic., title Venire Facias de Novo. ■ The judgment is reversed and cause remanded tor a new trial. Reversed and remanded.